Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
     The application does not claim any priority benefit.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0034], lines 11-12, “the transaction is executed to validate the transaction” should read “the endorsement policy is executed to validate the transaction”.
Paragraph [0040], line 7, insert a period “.” after “shared ledger)” to end the sentence.
Paragraph [0043], line 8, change “tee” to “tree”.
Paragraph [0044], line 2, change “examine” to “example”.
Paragraph [0045], line 1, change “maintains” to “maintain”.
Paragraph [0047], line 4, change “The shared contract 116” to “The shared ledger 116”.
Paragraph [0073], line 1 change “320” to “324”.
Paragraph [0076], line 10, “permissionless blockchain 352 creators” is not shown in the FIGS.



Claim Objections
The claims are objected to because of the following informalities:
Claim 2, lines 1-2, includes confusing circular logic, i.e., “…wherein the executing client generates the blockchain transaction in response to the executing client:”.
Claim 2, the verbiage of the beginning of the last four paragraphs (“receives”; “generates”; “calls”; “queries”) does not mesh well when read together with the preamble.
Claim 3, line 6, a word or phrase appears to be missing after “in response to the”; also, change “adds” to “adding”.
Claim 6, line 1, “the nullifier” lacks antecedent basis.
Claim 7’s limitations of “verify that the root node value is one of the current or previous merkle tree root node values” appears to be redundant with claim 6’s limitations of “verify the root node value is one of a current or a previous merkle tree root node value”.  Further, such claim 6’s limitations themselves, appear to be redundant with claim 1’s limitations of “verify that the root node value is one of a current or previous merkle tree root node value”.  Removal of the redundancy is required.
The above-mentioned claim 6/7 redundancy problem also exist with respect to method claims 8, 13 and medium claims 15, 19.  Removal of redundancy is required.
Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the applied prior-art references, either singularly or in combination, do not reasonably teach or suggest the limitations recited in the dependent claims 7, 14 and 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali  et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Nix et al. (US20060149671A1), hereinafter Nix.
NOTE: In the several art-discussion paragraphs to follow, text portions which are “bolded” represent a reiteration of Applicant’s existing claim limitations, while text portions which are parenthesized and non-bolded following each “bolded” text portion provides one or more descriptive pointer and/or comments (e.g., FIG. 1; para. [0001], “widget”) to help relate portions of the applied art reference(s) to Applicant’s claim limitations.  In the interest of conciseness, only a limited number of pointers are included and Applicant is advised to further review the art for additional art reference disclosure portions of interest.  That is, the descriptive pointers provided are not meant to be exhaustive or comprehensive, and are only meant to present a single lead-in point for a reader’s more detailed review of the art reference for material relevant to the subject claim limitations.  In addition, any text portions which are bolded and stricken through (e.g., ) represent claim limitation portions not explicitly taught by the art then being discussed, while subsequent text portions which are bolded and underlined (e.g., widget floor) indicate previously un-taught claim limitation portions which are now being taught by a further art reference being discussed.
Regarding claim 1, Liu discloses:
A system (Liu FIG. 2; Liu sections III through VIII), comprising:
an executing client (Liu section VIII.B, para 2, lines 1-7; “user nodes”), configured to:
generate a blockchain transaction (Liu section VI., para. 2, lines 6-10; “Consumers act as blockchain users… Consumers can leave reviews and enumerate accumulated retailers’ reputation scores by making different types of transaction to the ledger”) comprising:
an anonymous rating related to an authorizing client (Liu Section III, page 3529, left column, within the “At a high level…” para., see “…consumers can make purchases from retailers and obtain an anonymous rating token…”; Liu section III.A.1, lines 1-3, “A consumer …can make purchases from retailers and later leave a numeric rating score for the retailer”}; and

a blockchain network, coupled to the executing client (section VIII.B, para 2, lines 1-7, “User nodes …make anonymous review transactions to the blockchain”}, comprising:
a shared ledger (section VII.F, para 1, lines 1-2, “public transaction ledger”}
a smart contract (Liu section VI. B, para 1, lines 1-2, “smart contract SCj”}, configured to:
receive the blockchain transaction (Liu section VIII. B, para 1, lines 1-7, “The smart contract SCj records the reviews for retailer Rj”), and in response:


Liu does not disclose, but Puddu (in the same field of endeavor) teaches blockchain arrangements providing mutability via a hierarchical (Merkle) tree structure and root value, with Puddu specifically teaching a FIG. 10 example concerning a block-chain-based recommendation system useable by clients (consumers) and endorsers (merchants and service providers).  Specifically, Puddu teaches, (Puddu page 30, second full paragraph) “Once the transaction T is received by the smart contract, the review is added to the review’s database. …Whenever the votes by endorsers reach the threshold t, the smart contract issues an immutable transaction T which includes the hash of the review in its data field …so as to record a trace of the message permanently in the blockchain.”). In view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s system to utilize a smart contract tasked with adding ratings to the ledger as taught by Puddu.  That is, Puddu’s arrangement further teaches (Puddu page 30, third paragraph) “Once …received by the smart contract, the review is added to the reviews' database.”  Motivation for modifying would have been to automate (Puddu page 30, second full paragraph) “…so to record a trace of the message permanently in the blockchain.”, i.e., ledger recordation via automation would better guarantee an integrity of reviews saved in the ledger. 
In continuing, the combination of Liu and Puddu does not disclose, but Micali (in the same field of endeavor) teaches uses/advantages of a Merkle tree, leaf and root node value in blockchain implementations. More particularly, Micali teaches use of blocktrees, leaves and root values in enabling one to efficiently prove the content of an individual past block of a blockchain, without having to exhibit the entirety or laborious portion of a blockchain.  That is, Micali teaches (Micali  para [0793]) that “…Merkle trees efficiently authenticate arbitrary, and arbitrarily many, known values by means of a single value: the value vε stored at the root.”  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s system to utilize a Merkle tree and a Merkle tree root node value as taught by Micali , to efficiently prove the content of an individual past block of a blockchain, without having to exhibit the entirety or laborious portion blockchain.  In view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement: …an executing client, configured to: generate a blockchain transaction comprising: …  …a root node value (Micali  para 367, lines 1-9 and para 368, lines 1-12, “…compute the root value of a Merkle tree associated with a transaction block …”); and a blockchain network, coupled to the executing client, comprising: a shared ledger, comprising a merkle tree, the merkle tree comprising the root node value (Micali  para [0793], “…Merkle trees efficiently authenticate arbitrary, and arbitrarily many, known values by means of a single value: the value vε stored at the root.”); and a smart contract, configured to: … …verify that the root node value is one of a current or previous merkle tree root node value (Micali  para [0793], “Merkle trees are a way to authenticate n already known values, v0, . . . , vn−i, by means of a single value v, so that the authenticity of each value vi can be individually and efficiently verified”; see also Micali  para [0791])”).  Motivation for modifying would have been (Micali , para. [0797]) to “…prove, to someone who knows the securing information of block Br, the exact content of any block Bi, without having to process all the blocks between Bi and Br …[which] …is a major advantage, because the number of blocks may be (or may become) very very large”.
Still further, the combination of Liu, Puddu and Micali does not explicitly disclose, but Nix (in an analogous merchant/consumer transaction field) teaches a Merkle tree corresponding to a merchant as an authorizing client where a (Nix, para. [0101]) “…full Merkle tree is generated and committed by signing the root of the Merkle tree with the public key signature of the merchant”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s arrangement to have a Merkle Tree correspond to the merchant as an authorizing client as taught by Nix, and thereby, Applicant’s claimed arrangement of “…comprising a merkle tree that corresponds to the authorizing client”, would have been obvious before the effective filing date.  Motivation for modifying would have been to avoid high computational costs associated with multiple merchant signatures for multiple merchant/consumer transactions, via Nix’s teachings that (Nix para [0099]) “…The Merkle tree technique shares one signature SIGm(v) across all of N items in the tree, and since cryptographically secure hashes H are substantially cheaper to compute than public-key signatures, the computational cost is reduced by roughly a factor of N”.
As per claim 2, Liu, Puddu, Micali and Nix rendered base claim 1’s system obvious as detailed above.  Liu further discloses: The system of claim 1, wherein the executing client generates the blockchain transaction in response to the executing client: receives a one-time usable certificate from the authorizing client, wherein the authorizing client is coupled to the executing client (Liu P. 3531, right column, first para., “…[retailer] Rj will generate an anonymous rating token σi,j for Ci …[and]  …Rj sends the anonymous rating token σi,j to [consumer] Ci via a secure channel”); generates a random secret (Liu page 3529, right column, “1) The prover chooses two random numbers k1, k2…”); calls the smart contract to add (Liu page 3533, section VI. B, first para.; “…[consumer] Ci can generate an anonymous review transaction Tj including the anonymous review …to the smart contract SCj”} (Liu page 3529, right column, “…The prover chooses two random numbers k1, k2  ЄR ZP and computes commitments T1 = hk1gk2 and T2=gk1.  …The prover computes c=H(Y1,Y2,T1,T2) and …”; it is noted that H indicates a hash function, and such hash function includes T1,T2 generated using random numbers k1, k2); and queries the smart contract (Liu page 3533, section VI. B, first para.; “…[consumer] Ci can generate an anonymous review transaction Tj including the anonymous review …to the smart contract SCj”} 
Liu does not disclose, but Micali  (in the same field of endeavor) teaches uses/advantages of a Merkle tree, leaf and root node value in enabling one to efficiently prove the content of an individual past block of a blockchain, without having to exhibit the entirety of a blockchain.  That is, Micali  teaches (Micali  para. [0009]) “…inserting information INFOi of Bi into a leaf i of a binary tree, merklefying the binary tree to obtain a Merkle tree Ti, and determining the securing information Si of block Bi to include a content Ri of a root of Ti and an authenticating path of contents of the leaf i in Ti. Securing information of Si1 of a preceding block Bi1 may be stored and the securing information Si may be obtained by hashing, in a predetermined sequence, values from a set including at least one of: the values of Si1, the hash of INFOi, and a given value. A first entity may prove to a second entity having the securing information Sz of a block Bz that the information INFOr of the block Br preceding a block Bz is authentic by causing the second entity to receive the authenticating path of INFOi in the Merkle tree Tz.”  In view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s system to utilize Micali ’s Merkle tree, leaf and root node value arrangements.   That is, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arrangement which: “…calls the smart contract to add a new leaf node to the merkle tree, the leaf node comprising (Micali  para. [0009], “…inserting information INFOi of Bi into a leaf i of a binary tree, merklefying the binary tree to obtain a Merkle tree Ti,…”) a hash of the random secret; and queries the smart contract for an authentication path for the new leaf node and the root node value (Micali  para. [0009], “…inserting information INFOi of Bi into a leaf i of a binary tree, merklefying the binary tree to obtain a Merkle tree Ti, and determining the securing information Si of block Bi to include a content Ri of a root of Ti and an authenticating path of contents of the leaf i in Ti”).  Motivation for modifying would have been (Micali  para. [0030]) “…enabling one to efficiently prove the content of an individual past block”, i.e., (Micali  paragraph [0783]) to utilize an arrangement (i.e., Merkle Tree) which afforded a way to authenticate any of many known values both efficiently and individually. 
As per claim 4, Liu, Puddu, Micali and Nix rendered claim 2’s system obvious as detailed above.  Liu further discloses: The system of claim 2, wherein the anonymous rating is not linked to an identity of the executing client (Liu page 3528, left column, first full paragraph, “…an Anonymous Reputation System atop a Proof-of-Stake blockchain (ARS-PS) …ensures that retailer reputation accumulation process is transparent to the public while providing strong anonymity to consumers”), wherein the authorizing client is unable to determine an identity of the executing client (Liu page 3533, right column, last full paragraph, “…Retailers cannot recover the identity of a consumer since consumers do not generate Ycs , when obtaining the rating token. That is, conditional anonymity is preserved in the ARS-PS”).  Accordingly, claim 4’s features/limitations would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, per disclosure of the primary Liu reference.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali  et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Nix et al. (US20060149671A1), hereinafter Nix, and yet further in view of Konda et al. (US10721069B2; which incorporates the disclosure of U.S. Provisional Application 62719636 by reference in its entirety), hereinafter Konda (including ‘636 Prov) or simply Konda. 
As per claim 3, Liu, Puddu, Micali and Nix rendered base claim 1’s and intervening claim 2’s system obvious as detailed above.  Micali further discloses: verify the proof with the root node value (Micali  para [0793], “…Merkle trees efficiently authenticate arbitrary, and arbitrarily many, known values by means of a single value: the value vε stored at the root.”).  
The combination of Liu, Puddu, Micali and Nix does not disclose, but Konda (directed to the relevant technological area of providing enhanced privacy, efficiency and security to distributed ledger-based networks (DLNs)) teaches (Konda paragraph “(46)”) use of a “nullifier” (Konda paragraph ”(35)”) to “avoid double-spend”.  The Office takes the position that the concept of “double-review” is analogous to the concept of “double-spend”, in that under “double-review” a person is spending their asset of being authorized to submit a (i.e., single) review, and in the present application, the authorization to review is intended to be “spent” only once for each consumer-merchant transaction.  In view of Konda’s teachings, the following features/elements of the above claim would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention: The system of claim 2, wherein the blockchain transaction further comprises a proof and a nullifier, wherein the proof provides an indication that the executing client possesses the random secret (Lu page 3529, “The zero-knowledge proof technique enables one party (prover) to prove to another party (verifier) that she knows some secrets for a public verifiable relation without exposing the secrets.”) and the nullifier corresponds to the new leaf node (Konda ‘636 page 7, paragraph numbered “8.”, “If the proof checks out, …the smart contract …stores N in its list of nullifiers and adds Z’ to the token Merkle tree”; the Office takes the position that the nullifier corresponds to a new Merkel leaf node storing Z’ given that N and Z’ correspond to each other as coming through a same proof check together), wherein the smart contract is further configured to: verify the proof  and the nullifier (Konda paragraph 44, “the smart contract may check to see if the nullifier Ni …is already present in the nullifier data structure, and if so, may reject…); in response to the smart contract adds the anonymous rating to the shared ledger, the smart contract is further configured to: mark the nullifier as used (Konda paragraph “(44)”, “…the smart contract may check to see if the nullifier Ni provided by the sender 110a is already present in the nullifier data structure, and if so, may reject the addition of the recipient token commitment Z′ onto the commitments data structure as the presence of Ni in the nullifier data structure indicates that the constituent asset token commitment Zi has already been nullified”; hence, presence of the nullifier within the nullifier data structure is an indication that the nullifier has also been used) ; and store the marked nullifier to the shared ledger (Konda paragraph “(44)”, “…In some embodiments, ZKP-enabled DLN 100 may include a nullifier data structure that includes all the nullifiers that have been provided to the smart contract.”).  Motivation to combine would have been to avoid and preclude “double-reviewing” from occurring so as to avoid unjust biasing within, and to better ensure a “review integrity” of, the merchant review database.
As per claim 6, Liu, Puddu, Micali and Nix rendered claim 2’s system obvious as detailed above.  Furthermore, Liu discloses (Liu page 3528, left column, third paragraph) incorporation of a zero-knowledge proof (ZKP) technique to preserve the identity and individual review confidentiality of a reviewing consumer, and Konda (including ‘636 Prov) teaches detailed ZKP and nullifier arrangements which are implementable within distributed ledger-based network (DLN) and Merkle Tree arrangements.  Further, Konda teaches ZKP/nullifier arrangements which allow for the identities of parties to a transaction (e.g., a sale or transfer of an asset between the parties) as well as details of the transaction (e.g., details of the assets being transferred) to remain secret when a public blockchain network is used to manage the transaction.  Although Konda discusses selling/buying/transferring examples, one skilled in the art would have known that Konda’s ZKP/nullifier teachings and arrangements have a wider applicability to many other types of transactions, including tokenized merchant-review transactions such as in the present application.  Further, Konda’s nullifier arrangements efficiently avoid/ preclude a “double-spending” situation, and again, precluding “double-spending” would be applicable to precluding “double-reviewing” in the area of tokenized merchant-review transactions such as in the present application. 
In view of Konda’s (including ‘636 Prov’s) detailed ZKP/nullifier teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify to: The system of claim 2, wherein the nullifier corresponds to an undisclosed leaf node in the merkle tree (‘636 prov, page 7, paragraph labeled “8.”, last line, “…stores N in its list of nullifiers and adds Z’ to the token Merkle Tree”, i.e., since the nullifier and token correspond to each other as they are processed together, and it follows that the nullifier corresponds to Merkle leaf node to which the token was added), wherein the proof comprises a zero-knowledge proof that does not identify a merkle tree leaf node to use to verify the proof (‘636 prov, page 6, paragraph labeled “7.”, third bullet, “A proof that she knows an SꚚSk that hashes to give N…”; Note: Within the ‘636 prov reference, the variable S corresponds to an identifier (e.g., serial number), whereas Sk corresponds to a private key, and such proof does not include or utilize or identify any merkle leaf node information), wherein the smart contract is further configured to: verify the nullifier has not been previously used (‘636 prov, page 7, paragraph labeled “8.”, “If …N isn’t in the list of nullifiers then the smart contract …); and verify the root node value is one of a current or a previous merkle tree root node value (Micali  para [0793], “Merkle trees are a way to authenticate n already known values, v0, . . . , vn−i, by means of a single value v, so that the authenticity of each value vi can be individually and efficiently verified”; see also Micali  para [0791]); ….”.  Motivation to combine would have been to avoid and preclude “double-reviewing” from occurring so as to avoid unjust biasing within, and to better ensure a “review integrity” of, the merchant review database.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Nix et al. (US20060149671A1), hereinafter Nix, and further in view of Leonard et al. (US20180300741A1), hereinafter Leonard.
As per claim 5, Liu, Puddu, Micali and Nix rendered the claim 4’s system obvious as detailed above.  Liu further discloses: The system of claim 4, wherein the blockchain (Liu title, “Anonymous Reputation System …Atop PoS Blockchain”) transaction comprises a signed transaction (Liu page 3530, left column, first full paragraph, “…The function outputs σ as the PS-signature of the message m …), 
The combination of Liu, Puddu, Micali and Nix does not disclose, but Leonard (in a relevant smart contract technological field) teaches (Leonard para. [0092]), “A smart contract can have computer code to automatically verify the signatures and if they do not match the transaction they can be automatically rejected.”  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the combination of Liu, Puddu, Micali, Nix and Leonard to have suggested having the smart contract automatically verify signatures as taught by Leonard, i.e., “…wherein the smart contract is further configured to: verify the signature without revealing the executing client identity.  Motivation would have been (Leonard para. [0095]) to “…automate …evaluation”, i.e., for increased speed and verification reliability.
Claims 8-10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of. Konda et al. (US10721069B2; which incorporates the disclosure of U.S. Provisional Application 62719636 by reference in its entirety), hereinafter Konda (including ‘636 Prov) or Konda.
Regarding claim 8, Liu discloses:
A method (Liu FIG. 2; Liu sections III through VIII), comprising:
generating, by an executing client (Liu section VIII.B, para 2, lines 1-7; “user nodes”), a blockchain transaction (Liu section VI., para. 2, lines 6-10; “Consumers act as blockchain users… Consumers can leave reviews and enumerate accumulated retailers’ reputation scores by making different types of transaction to the ledger”) comprising an anonymous rating (Liu Section III, page 3529, left column, within the “At a high level…” para., see “…consumers can make purchases from retailers and obtain an anonymous rating token…”; Liu section III.A.1, lines 1-3, “A consumer …can make purchases from retailers and later leave a numeric rating score for the retailer”}, 
receiving, by a smart contract (Liu section VI. B, para 1, lines 1-2, “smart contract SCj”}, the blockchain transaction (Liu section VIII. B, para 1, lines 1-7, “The smart contract SCj records the reviews for retailer Rj”), the anonymous rating related to an authorizing client (Liu Section III, page 3529, left column, within the “At a high level…” para., see “…consumers can make purchases from retailers and obtain an anonymous rating token…”; Liu section III.A.1, lines 1-3, “A consumer …can make purchases from retailers and later leave a numeric rating score for the retailer”};





Liu does not disclose, but Puddu (in the same field of endeavor) teaches blockchain arrangements providing mutability using a hierarchical (Merkle) tree structure and root value, with Puddu specifically teaching a FIG. 10 example concerning a block-chain-based recommendation system useable by clients (consumers) and endorsers (merchants and service providers).  Specifically, Puddu teaches, (Puddu page 30, second full paragraph) “Once the transaction T is received by the smart contract, the review is added to the review’s database. …Whenever the votes by endorsers reach the threshold t, the smart contract issues an immutable transaction T which includes the hash of the review in its data field …so as to record a trace of the message permanently in the blockchain.”). In view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s system to include a smart contract which is tasked with adding ratings to the ledger as taught by Puddu.  That is, Puddu’s arrangement further teaches “…adding the anonymous rating to the shared ledger”.  Motivation for modifying would have been to automate (Puddu page 30, second full paragraph) “…so to record a trace of the message permanently in the blockchain.”, i.e., automatic rating-to-ledger actions would better guarantee an integrity of reviews saved in the ledger. 
In continuing, the combination of Liu and Puddu does not disclose, but Micali (in the same field of endeavor) teaches uses/advantages of a Merkle tree, leaf and root node value in blockchain implementations. More particularly, Micali teaches use of blocktrees, leaves and root values in enabling one to efficiently prove the content of an individual past block of a blockchain, without having to exhibit the entirety or laborious portion of a blockchain.  That is, Micali teaches (Micali  para [0793]) that “…Merkle trees efficiently authenticate arbitrary, and arbitrarily many, known values by means of a single value: the value vε stored at the root.”  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu’s system to utilize a Merkle tree and a Merkle tree root node value as taught by Micali , to efficiently prove the content of an individual past block of a blockchain, without having to exhibit the entirety or laborious portion blockchain.  In view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement: … a root node value (Micali  para 367, lines 1-9 and para 368, lines 1-12, “…compute the root value of a Merkle tree associated with a transaction block …”); …verifying the proof with the root node value ((Micali  para [0793], “…Merkle trees efficiently authenticate arbitrary, and arbitrarily many, known values by means of a single value: the value vε stored at the root.”); and …verifying that the root node value is a current or a previous merkle tree root node value (Micali  para [0793], “Merkle trees are a way to authenticate n already known values, v0, . . . , vn−i, by means of a single value v, so that the authenticity of each value vi can be individually and efficiently verified”; see also Micali  para [0791]);”.  Motivation would have been to achieve an arrangement for: (Micali  para [0793], “…efficiently authenticate arbitrary, and arbitrarily many, known values…”, (Micali  para. [0030]) “…enabling one to efficiently prove the content of an individual past block”; and, (Micali  paragraph [0783]) utilizing an arrangement (i.e., Merkle Tree) which afforded a way to authenticate any of many known values both efficiently and individually.
Still further, the combination of Liu, Puddu and Micali does not explicitly disclose, but Konda (directed to the relevant technological area of providing enhanced privacy, efficiency and security to distributed ledger-based networks (DLNs)) teaches (Konda paragraph “(46)”, a “nullifier” to (Konda paragraph ”(35)”) “avoid double-spend”.  The Office takes the position that the concept of “double-review” is analogous to the concept of “double-spend”, in that under “double-review” a person is spending their asset of being authorized to submit a (i.e., single) review, and in the present application, the authorization to review is intended to be “spent” only once for each consumer-merchant transaction.  In view of Konda’s teachings, the following features/elements of the above claim would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention: verifying ...the nullifier (Konda paragraph 44, “the smart contract may check to see if the nullifier Ni …is already present in the nullifier data structure, and if so, may reject…); …marking the nullifier as used (Konda paragraph “(44)”, “…the smart contract may check to see if the nullifier Ni provided by the sender 110a is already present in the nullifier data structure, and if so, may reject the addition of the recipient token commitment Z′ onto the commitments data structure as the presence of Ni in the nullifier data structure indicates that the constituent asset token commitment Zi has already been nullified”; hence, presence of the nullifier within the nullifier data structure is an indication that the nullifier has also been used) ; and storing the marked nullifier to the shared ledger (Konda paragraph “(44)”, “…In some embodiments, ZKP-enabled DLN 100 may include a nullifier data structure that includes all the nullifiers that have been provided to the smart contract.”).  Motivation to combine would have been to avoid and preclude “double-reviewing” from occurring so as to avoid unjust biasing within, and to better ensure a “review integrity” of, the merchant review database.
Regarding claim 9, it is a method claim which substantially parallels to system claim 2 and is therefore rejected with the same rationale and motivation as applied above to claim 2.
As per claim 10, Liu, Puddu, Micali and Konda rendered claim 9’s method obvious as detailed above.  Furthermore, Konda (directed to the relevant technological area of providing enhanced privacy, efficiency and security to distributed ledger-based networks (DLNs)) teaches (Konda paragraph “(46)” the concept of a “nullifier” (Konda paragraph ”(35)”) to “avoid double-spend”.  In view of Konda’s teachings, the following features/elements of the above claim would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention: The method of claim 9, wherein the proof provides an indication that the executing client possesses the random secret (Lu page 3529, “The zero-knowledge proof technique enables one party (prover) to prove to another party (verifier) that she knows some secrets for a public verifiable relation without exposing the secrets.”) and the nullifier corresponds to the new leaf node (Konda ‘636 page 7, paragraph numbered “8.”, “If the proof checks out, …the smart contract …stores N in its list of nullifiers and adds Z’ to the token Merkle tree”; the Office takes the position that the nullifier corresponds to a new Merkel leaf node storing Z’ given that N and Z’ correspond to each other as coming through a same proof check together).
Regarding claim 11, it is a method claim which substantially parallels to system claim 4, and is therefore rejected with the same rationale and motivation as applied above to claim 4.
Regarding claim 13, it is a method claim which substantially parallels to system claim 6, and is therefore rejected with the same rationale and motivation as applied above to claim 6.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali  et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Konda et al. (US10721069B2; which incorporates the disclosure of U.S. Provisional Application 62719636 by reference in its entirety), hereinafter Konda (including ‘636 Prov) or Konda, and further in view of Leonard et al. (US20180300741A1), hereinafter Leonard.
Regarding claim 12, it is a method claim which substantially parallels to system claim 5, and is therefore rejected with the same rationale and motivation as applied above to claim 5.
Claim(s) 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali  et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Konda et al. (US10721069B2; which incorporates the disclosure of U.S. Provisional Application 62719636 by reference in its entirety), hereinafter Konda (including ‘636 Prov) or Konda.
Regarding claims 15-16, they are non-transitory computer-readable medium claims which substantially parallel method claims 8-9, respectively, and are therefore rejected with the same rationale and motivation as applied above to claims 8-9, respectively.
As per claim 17, Liu, Puddu, Micali and Konda rendered claim 16’s non-transitory computer readable medium obvious as detailed above.  Liu further discloses:  The non-transitory computer readable medium of claim 16, wherein the proof provides an indication that the executing client possesses the random secret (Lu page 3529, “The zero-knowledge proof technique enables one party (prover) to prove to another party (verifier) that she knows some secrets for a public verifiable relation without exposing the secrets.”) and the nullifier corresponds to the new leaf node (Konda ‘636 page 7, paragraph numbered “8.”, “If the proof checks out, …the smart contract …stores N in its list of nullifiers and adds Z’ to the token Merkle tree”; the Office takes the position that the nullifier corresponds to a new Merkel leaf node storing Z’ given that N and Z’ correspond to each other per being used through a same proof check together), wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the identity of the executing client (Liu page 3533, right column, last full paragraph, discloses “…Retailers cannot recover the identity of a consumer since consumers do not generate Ycs , when obtaining the rating token. That is, conditional anonymity is preserved in the ARS-PS”).  Accordingly, claim 4’s features/limitations would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Features disclosed by the primary Liu reference would have been included within the claimed combination ab initio.  
As per claim 19, Liu, Puddu, Micali and Konda rendered claim 16’s non-transitory computer readable medium obvious as detailed above.  While Liu itself discloses (Liu page 3528, left column, third paragraph) incorporation of a zero-knowledge proof (ZKP) technique to preserve the identity and individual review confidentiality of a reviewing consumer, Konda (including ‘636 Prov) teaches detailed ZKP and nullifier arrangements which are implementable within distributed ledger-based network (DLN) and Merkle Tree arrangements.  Further, Konda teaches ZKP/nullifier arrangements which allow for the identities of parties to a transaction (e.g., a sale or transfer of an asset between the parties) as well as details of the transaction (e.g., details of the assets being transferred) to remain secret when a public blockchain network is used to manage the transaction.  Although Konda discusses selling/buying/transferring examples, one skilled in the art would have known that Konda’s ZKP/nullifier teachings and arrangements have a wider applicability to many other types of transactions, including tokenized merchant-review transactions such as in the present application.  Further, Konda’s nullifier arrangements efficiently avoid/ preclude a “double-spending” situation, and again, precluding “double-spending” would be applicable to precluding “double-reviewing” in the area of tokenized merchant-review transactions such as in the present application. 
In view of Konda’s (including ‘636 Prov’s) detailed ZKP/nullifier teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify to:  The non-transitory computer readable medium of claim 16, wherein the nullifier corresponding to an undisclosed leaf node in the merkle tree (‘636 prov, page 7, paragraph labeled “8.”, last line, “…stores N in its list of nullifiers and adds Z’ to the token Merkle Tree”, i.e., since the nullifier and token correspond to each other as they are processed together, and it follows that the nullifier corresponds to Merkle leaf node to which the token was added), wherein the proof comprising a zero-knowledge proof that does not identify a merkle tree leaf node to use to verify the proof (‘636 prov, page 6, paragraph labeled “7.”, third bullet, “A proof that she knows an SꚚSk that hashes to give N…”; Note: Within the ‘636 prov reference, the variable S of the proof corresponds to an identifier (e.g., serial number), whereas Sk corresponds to a private key, and such proof does not include or utilize or identify any merkle leaf node information), wherein the instructions are further configured to cause the processor to perform:
verifying, by the smart contract, the nullifier has not been previously used (‘636 prov, page 7, paragraph labeled “8.”, “If …N isn’t in the list of nullifiers then the smart contract …); and
verifying the root node value is one of the current or the previous merkle tree root node value (Micali  para [0793], “Merkle trees are a way to authenticate n already known values, v0, . . . , vn−i, by means of a single value v, so that the authenticity of each value vi can be individually and efficiently verified”; see also Micali  para [0791]); ….”.  Motivation to include a nullifier and monitoring for one-time usage would have been to avoid and preclude “double-reviewing” from occurring, to avoid unjust biasing within the merchant review database.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for lloT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, in view of Puddu et al. (WO2018172439A1), hereinafter Puddu, further in view of Micali  et al. (US Pub. 2019/0147438), hereinafter Micali , and still further in view of Konda et al. (US10721069B2; which incorporates the disclosure of U.S. Provisional Application 62719636 by reference in its entirety), hereinafter Konda (including ‘636 Prov) or Konda, and further in view of Leonard et al. (US20180300741A1), hereinafter Leonard.
Regarding claim 18, it is a medium claim which substantially parallels to method claim 12 and is therefore rejected with the same rationale and motivation as applied above to claim 12.
Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Konda et al., Nightfall, EY Global Blockchain R&D, May 2019 (Year: 2019) concerns implementations of zero-knowledge proof (ZKP) technology on the public Ethereum blockchain.
Alas et al. (US20180189312A1) teaches a history hash tree that encodes data from not only the current block, but also one or more one previous block.
Sudia (US20050114666A1) concerns hash-tree data structures created containing a pre-defined list of possible information, such as authorizations, restrictions, privileges, or validity period notices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:30pm weekdays, except alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498